Citation Nr: 0629461	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-22 655	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder prior to July 3, 2002.

2.  Entitlement to an effective date earlier than July 3, 
2002, for the award of a 100 percent rating for post-
traumatic stress disorder.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to March 
1970 during the Vietnam era.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a December 2002 rating decision, the RO in Salt Lake City, 
Utah, in relevant part, granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 50 percent 
evaluation effective October 17, 2001; and denied service 
connection for tinnitus, bilateral hearing loss, and 
chloracne.  The veteran timely perfected an appeal of these 
determinations to the Board.  

In a September 2003 rating decision, the RO in Denver, 
Colorado, granted a 100 percent evaluation for PTSD effective 
December 10, 2002, and granted service connection for 
tinnitus, bilateral hearing loss, and chloracne.  The veteran 
has not indicated that he is satisfied with this rating.  
Thus, the claim is still before the Board.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).  As for the tinnitus and 
chloracne claims, because the veteran has not indicated 
disagreement with either the initial ratings or effective 
dates, they are no longer before the Board.

In an October 2003 correspondence, the veteran expressed 
disagreement with the effective date assigned for the 100 
percent evaluation.  Upon the issuance of a statement of the 
case (SOC), the veteran timely perfected an appeal of this 
determination.

Although the October 2003 correspondence appears to limit his 
appeal to only the effective date for the award of the 100 
percent evaluation for PTSD, given his subsequent 
correspondences, which indicate that he wishes to appeal all 
prior issues, the Board will proceed with consideration of 
the initial evaluation.

In another October 2003 correspondence, the veteran expressed 
disagreement with the initial rating for bilateral hearing 
loss.  In April 2005, the RO issued the veteran a SOC on this 
issue.  Because the record reflects that the RO has 
determined that the veteran's substantive appeal was not 
timely, and that the RO will provide the veteran with his 
appellate rights, this issue is not before the Board.

In June 2004, jurisdiction over the case was transferred to 
the RO in Phoenix, Arizona.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the veteran, for 
the period from October 17, 2001, to July 2, 2002, PTSD 
manifested in total occupational and social impairment.


CONCLUSION OF LAW

For the period from October 17, 2001, to July 2, 2002, the 
criteria for a 100 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board finds that the agency of original jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this case given 
the favorable outcome.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's PTSD has been evaluated as 30 percent disabling 
under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2005).  The 
following evaluations are assignable under this diagnostic 
code:

100 percent for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships;

50 percent for occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships;

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events); 

10 percent for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or when symptoms are controlled by 
continuous medication; and

0 percent when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.

After review, the Board notes the following evidence of 
record.

On his initial claim for benefits received on October 17, 
2001, the veteran stated that he was only working part time.

An October 15, 2001, VA treatment note reflects that the 
veteran has not held a job in over one year.

An October 24, 2001, VA treatment note reflects that the 
veteran was upset that he had not received any treatment for 
PTSD, and that he was informed of the time it takes to get 
treatment going.

An April 2002 VA treatment note reflects that the veteran was 
working for a veterans service organization and that his PTSD 
treatment is getting connected with the mental health 
division.

A July 2002 VA treatment note reflects that the veteran's 
global assessment of functioning (GAF) score was 35 for the 
past year.

Lastly, on his December 2002 claim for benefits based on 
unemployability, the veteran stated that he last worked full 
time on July 1, 2002.

The above evidence indicates that the veteran has not been 
employed on a full-time basis since prior to his initial 
claim in October 2001, with the exception of what appears to 
be a 3-month period of employment with a veterans service 
organization from April to July 2002.  The evidence also 
shows that the veteran's GAF score for the year prior to July 
2002 was 35.  In this regard, the Board observes that a GAF 
score between 31 and 40 indicates an inability to work.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Lastly, the evidence shows that the 
veteran did not receive immediate treatment for his PTSD.  
Thus, the lack of medical records for the period in question 
is of no fault to the veteran.  

In light of the above, and resolving all reasonable doubt in 
favor of the veteran, the Board finds that his PTSD 
manifested in total occupational and social impairment from 
October 17, 2001, to July 2, 2002.

Given the favorable outcome, the Board observes that the 
earlier effective date issue has been rendered moot.


ORDER

An initial 100 percent rating for PTSD from October 17, 2001, 
to July 2, 2002, is granted, subject to the provisions 
governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


